               Case 19-26150-RAM         Doc 7    Filed 12/05/19    Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT FOR FORIDA

IN RE:                                             CASE NO 19-26150-RAM
                                                   Chapter 7
Maria Del Pilar Dubois Gutierrez

               Debtor.
____________________________/

                    EXPARTE MOTION TO CONVERT FROM CHAPTER 7
                         BANKRUPTCY CASE TO CHAPTER 13

       COMES NOW, the Debtor, Maria Del Pilar Dubois Gutierrez, by and through the
undersigned counsel, pursuant to 11 U.S.C. ' 1306(a), and elects to convert the above-captioned
Chapter 7 case to a case under Chapter 13 of the Bankruptcy Code. The Debtor is entitled to
convert his case because:

         1.    That this case was inadvertently filed as a Chapter 7 Bankruptcy on December 2,
               2019 and has not been previously converted under sections 112 or 13013 of the
               Bankruptcy Code.

         2.    That the Debtor is eligible to be a Debtor under Chapter 13 of the Bankruptcy
               Code.

         WHEREFORE, the Debtor requests this Honorable Court for relief under Chapter the
             Bankruptcy Code and grants this Notice to Convert Chapter 7 Bankruptcy case to
             Chapter 13.

                           CERTIFICATE OF SERVICE AND
               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 9073-1(D)

       I CERTIFY, that a true and correct copy of the foregoing was mailed to all parties on the
attached service list on this 5th day of December, 2019.


                                            By: ___________/s/________________
                                                James A. Poe, Esquire
                                                Fla. Bar No. 1013956
                                               JAMES ALAN POE, P.A.
                                                9500 So. Dadeland Blvd., Suite 610
                                                Miami, FL 33156
                                                (305) 670-3950
             Case 19-26150-RAM      Doc 7   Filed 12/05/19   Page 2 of 2



SERVICE LIST

Miami| |||||undeliverable
Miriam Elso |c/o Raphael Lopez, Esquire|Lopez Roca, P.A.|44 West Flagler Street,
Suite 1750|Miami, FL 33130-6816| |
Office of the US Trustee |51 S.W. 1st Ave.|Suite 1204|Miami, FL 33130-1614|||
James A Poe |9500 S. Dadeland Blvd #510|Miami, FL 33156-2819||||
Marcia T Dunn |66 West Flagler Street, Ste 400|Miami, FL 33130-1807||||
Maria Del Pilar Dubois Gutierrez |7150 S.W. 98th Street|Miami, FL 33156-3049||||
